700 S.E.2d 923 (2010)
Damon OWENS-BEY
v.
The COUNTY OF FORSYTH et al., The City of Winston-Salem et al.
No. 314P10.
Supreme Court of North Carolina.
August 26, 2010.
Damon Owens-Bey, pro se.
Kevin J. McGuckin, Assistant County Attorney, for County of Forsyth.
Anthony J. Baker, Assistant City Attorney, for City of Winston-Salem.

ORDER
Upon consideration of the petition filed by Plaintiff on the 29th of July 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."